MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider the BIA’s August 18, 2007 order, and motion to reopen proceedings. Respondent has filed a motion for summary disposition in part and a motion to dismiss in part.
We have reviewed the petition for review and motion for stay of removal, and we conclude that summary disposition in part is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “a motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The *379BIA did not abuse its discretion in denying petitioner’s motion to reconsider filed on October 18, 2006, more than 30 days after the BIA’s August 18, 2006 decision. Accordingly, respondent’s unopposed motion for summary disposition in part is granted.
Further, to the extent petitioner is seeking review of the BIA’s denial of the motion to reopen, we conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592 (9th Cir.2006); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in PART; DISMISSED in PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.